Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

1.  Applicant’s amendment and response filed 3/10/22 is acknowledged and has been entered.

Claims 1, 3-6, 8, 10, 11 and 13-20 are presently being examined.

2.  Applicant’s terminal disclaimers filed 38/22 are acknowledged and have been entered.

          a)  The terminal disclaimer filed on 3/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application serial no. 16/985,728 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

          b)  The terminal disclaimer filed on 3/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application serial no. 16/796,226 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

3.  Applicant’s amendment filed 3/8/22 has overcome the prior rejection of record of claim 7 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 7 has been presently canceled.
4.   Applicant’s amendment filed 3/8/22 has overcome the prior rejection of record of claim 7 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.   

Claim 7 has been presently canceled.

et al (Blood, 2015 126(23):3090, abstract, of record), Detela and Cattaruzzi (Human Gene Ther. 2017, 28(12): page A93, of record), as evidenced by an admission in the specification at [0029], and as evidenced by VivaBioCell (2021, of record) and VivaBioCell_NANT 001 (2021).

6.  Applicant’s terminal disclaimer filed on 3/8/22 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of any patent granted on application serial no. 16/796,226 is sufficient to overcome the prior rejection of record of claims 1, 3-8, 10, 11 and 13-20 as provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 and 16-19 of copending Application No. 16/796,226 in view of EP 2666466 A1 (of record), Otegbeye et al (Blood, 2015 126(23):3090, abstract, of record), and Detela and Cattaruzzi (Human Gene Ther. 2017, 28(12): page A93, of record), as evidenced by an admission in the specification at [0029], and as evidenced by VivaBioCell (2021, of record) and VivaBioCell_NANT 001 (2021).

7.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, 

8.  Claims 1, 3-6, 8, 10, 11 and 13-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 17/375,985 in view of EP 2666466 A1 (of record), Otegbeye et al (Blood, 2015 126(23):3090, abstract, of record), Detela and Cattaruzzi (Human Gene Ther. 2017, 28(12): page A93, of record), as evidenced by an admission in the specification at [0029], and as evidenced by VivaBioCell (2021, of record) and VivaBioCell_NANT 001 (2021).

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Changes to this rejection are necessitated by Applicant’s amendment filed 3/8/22.  Applicant has canceled claim 7.

Claim interpretation:  There is no limiting definition in the specification of “measuring growth of the cells while the cells are in the container” (recited in instant base claim 15), and so this limitation is being interpreted as optically measuring/estimating the cell growth of the cells in the container or as removing an aliquot of cells from the container to measure while the bulk of the cells are in the container.  There is no limiting definition in the specification for the limitation “about” (recited in claims 4 and 19); therefore, the said limitation comprises values that deviate from the recited values.  In addition, the open transitional phrase “comprising” in instant base claims 1, 8 and 15 opens the claims to encompass additional steps and ingredients.

Claims 1-9 of 17/375,985 (filed 7/14/21) are drawn to a method of producing CIML NK cells comprising isolating from whole blood or cord blood of an individual a mixture of mononuclear cells, contacting the mixture of cells with an anti-CD16 antibody (including at a concentration between 0.05-1.0 mug.ml) and N-803 (including at a concentration between 0.1-1.0 nM) to expand NK cells in the mixture of mononuclear cells, and contacting the expanded NK cells with a stimulatory cytokine composition having IL-12 activity, IL-15 activity (including N-803), and IL-18, and including a further re-stimulating of the NK cells by contacting with N-803.

Claims 10-20 start with activating whole blood or cord blood-derived NK cells, including wherein said NK cells were expanded in the presence of an anti-CD16 antibody and N803, and further contacting the NK cells with a stimulatory cytokine composition having IL-12 activity, IL-15 activity (including N-803), and IL-18, and including a further re-stimulating of the NK cells by contacting with N-803.

The claims of 17/375,985 differ from the instant claims in that there is no recitation in the culturing step of also contacting the mononuclear cells with an anti-CD3 antibody nor its concentration, nor the starting number of cells in the mononuclear cell mixture, nor that the at least 85% of the NK cells are live NK cells or alternatively that the cells the activated NK cells are enriched to an at least 80-fold expansion, nor the container volume limitation recited in instant claim 16, or the measuring or counting step recited in instant claims 15 and 17 for measuring growth of the cells.
EP 2686468 A1 teaches a method of producing an NK cell-enriched preparation by obtaining mononuclear cell fraction of whole blood or cord blood, stimulating the mononuclear cell fraction with NK cell growth-stimulating factors comprising an anti-CD16 monoclonal antibody, an anti-CD3 antibody, a cytokine such as IL-15 and OK432 (a monocyte stimulating adjuvant). EP 2666466 AI teaches that usually 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood.
EP 2666466 A1 further teaches that anti-CD16 antibody be present at a final concentration of 0.01 ug/ml to 100 ug/ml and preferably 0.1 ug/ml to 10 ug/ml, and the anti-CD3 antibody may be present at a final concentration of 0.01 ng/ml to 1,000 ng/ml and preferably 0.1 ng/ml to 10 ng/ml. EP 2686468 AI teaches generally greater than 100-fold expansion of NK cells after two weeks. EP 2666466 A1 teaches that activation and expansion resulting in over 90% live NK cells is achievable. EP 2666466 A1 teaches that these expanded and stimulated NK cells may be adoptively transferred to treat cancer. Note that EP 2666466 A1 teaches that 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood and that after the contacting with anti-CD16, anti-CD3 and the cytokine (IL-15), an NK cell-enriched blood preparation comprising the activated NK cells can number up to 100 x 109 cells from the same original 20 ml to 80 ml of peripheral blood (i.e., this range includes and surpasses a hundred-fold expansion of activated NK cells). (See entire reference, e.g., abstract, [0044]-[0058], [0066]-[0069], [0095], [0096], [0134]).
The admission in the specification at [0029] is that upon at least 100-fold expansion (that included in the range taught by the primary art reference EP 2666466 A1), the cells in the culture after about three weeks is more than about 85% NK cells.
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have additionally added anti-CD3 antibody to the anti-CD16 and N-803 at the concentration of 200 ng/ml or a concentration of between 0.1-1.0 nM in the culturing step of the claims of ‘985 and at the concentration taught by EP 2666466 A1.
One of ordinary skill in the art would have been motivated to do this because EP 2666466 A1 teaches that anti-CD3 is an NK cell growth-stimulating factor as is anti-CD16 and because the N-803 recited in the claims of ‘985 was known in the art prior to the filing date of the instant claims as an IL-15 super agonist as was an exemplary concentration for expanding NK cells with it, as is evidenced by Otegbeye et al (Blood, 2015 126(23):3090, abstract) which is of record in the prosecution history of the instant application:
Otegbeye et al teach that the IL-15 superagonist ALT-803 (i.e., IL-1SN72D/IL-ISRaSu/Fc or “N-803”) promotes the superior activation and cytotoxicity of ex vivo expanded NK cells against AML tumor cells, and that ALT-803 has been used in vitro to stimulate NK cells that are to be adoptively transferred to treat tumors such as AML up to the time of transfer, and when administered in vivo, exhibits greater than 25 fold enhancement in biological activity as compared to IL-15. Otegbeye et al further teaches that NK cells were expanded using ALT-803 at a concentration of 200 ng/ml (see entire abstract).
The claims of ‘985 also differ from the instant claims in that the concentration of N-803 is not recited; however, Otebeye et al teach that NK cells were expanded using ALT-803 at a concentration of 200 ng/ml, and so it would have been prima facie obvious to have used this concentration.  Instant claim 11 recites that the N-803 is present at a concentration of between 0.1-1.0 nM, a limitation not recited in the claims of ‘985; however, as Otebeye et al teach that NK cells were expanded using ALT-803 (N-803) at a concentration of 200 ng/ml, the concentration that N-803 is present in constitutes a result effective variable that was within the purview of one of ordinary skill in the art to determine.  
With regard to the limitation “until the activated NK cells constitute at least 90% of all live cells” recited in instant base claims 1 and 8, EP 2666466 A1 teaches that it is possible to achieve activation and expansion resulting in over 90% live NK cells, so it would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have aimed for this result. With regard to the starting number of cells in the mixture of mononuclear cells (instant claim 3) and the expansion percentage of at least 80-fold (all claims), EP 2666466 A1 teaches that 2 x 107 or more PBMCs can be collected from 20 ml to 80 ml of peripheral whole blood and that after the contacting with anti-CD16, anti-CD3 and the cytokine (IL-15), an NK cell-enriched blood preparation comprising the activated NK cells can number up to 100 x 109 cells from the same original 20 ml to 80 ml of peripheral blood (i.e., this range includes and surpasses a hundred-fold expansion of activated NK cells).
Detela and Cattaruzzi teach that the NANT001 bioreactor is an automated, closed system with an integrated process control strategy and traceability tolls for improved manufacturing processes for expanding a variety of cell types.  Detela and Cattaruzzi teach that this system features in[process control of temperature, pH, cell morphology and cell confluency through a web-based monitoring system, while the integrated imaging system based on liquid-lens microscopy, periodically takes representative culture images used to automatically estimate confluency and provides a growth curve.  Detela and Cattaruzzi teach that other advantages of using this bioreactor is that it is easy to run and more profitable than traditional alternative methods, automatically harvests cultures in less than 15 minutes, yields improved cell number, viability, identity markers and processing times (see entire reference).  
It would have been prima facie obvious to one of ordinary skill in the art before the filing date of the claimed invention to have used a closed system such as one taught by Detela and Cattaruzzi for the method recited in the claims of ‘728.  
One of ordinary skill in the art would have been motivated to do this in order to take advantage of the closed nature of the system, the ability to wash out the stimulating antibodies as desired, lowered risk of contamination, the ability to monitor the growth of the cells in real time, and the ease of use.  
Although Detela and Cattaruzzi do not explicitly teach that the feeding is automatic and controlled by a predetermined schedule, the reference teaches this limitation inherently, as the system is completely automated.  With regard to the limitation in the instant claims regarding feeding in the same container, evidentiary reference VivaBioCell_NANT 001 more clearly evidences (the teachings of evidentiary reference VivaBioCell  cited below) that the cells are grown in a single container, while media, buffer or reagents are flowed through the container (see especially figure spanning pages 5 and 6).
It would have been prima facie obvious to one of ordinary skill in the art to have estimated the cell growth using the optical features of the NANT-001 system taught by Detela and Cattaruzzi for the method recited in the claims of ’728, or to have performed a sampling for aseptic removal of an aliquot of cells for cell counting.
One of ordinary skill in the art would have been motivated to do this in order to adjust the feeding and/or harvesting schedule when desired.  
Evidentiary reference VivaBioCell teaches that NANT-001 system can support the expansion of adherent cells such as MSCs as well as cells in suspension such as NK cells or T cells and it also teaches that the system allows for aseptic sampling of material from the system. Evidentiary reference VivaBioCell also teaches that the minimum and maximum working volumes are 15 ml to 3,000 ml, the range depending on the culture flask (see entire reference).  

Claims 1, 3-6, 8, 10, 11 and 13-20 are directed to an invention not patentably distinct from claims 1-20 of commonly assigned 17/375,985, as enunciated supra.

The U.S. Patent and Trademark Office may not institute a derivation proceeding in the absence of a timely filed petition. The USPTO normally will not institute a derivation proceeding between applications or a patent and an application having common ownership (see 37 CFR 42.411).  Commonly assigned ., discussed above, would be prior art to the noted claims under 35 U.S.C. 102(a)(2) if the patentably indistinct inventions were not commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention. In order for the examiner to resolve this issue the applicant or patent owner can provide a statement under 35 U.S.C. 102(b)(2)(C) and 37 CFR 1.104(c)(4)(i) to the effect that the subject matter and the claimed invention, not later than the effective filing date of the claimed invention, were owned by the same person or subject to an obligation of assignment to the same person.  Alternatively, the applicant or patent owner can provide a statement under 35 U.S.C. 102(c) and 37 CFR 1.104(c)(4)(ii) to the effect that the subject matter was developed and the claimed invention was made by or on behalf of one or more parties to a joint research agreement that was in effect on or before the effective filing date of the claimed invention, and the claimed invention was made as a result of activities undertaken within the scope of the joint research agreement; the application must also be amended to disclose the names of the parties to the joint research agreement.

A showing that the inventions were commonly owned or deemed to be commonly owned as of the effective filing date under 35 U.S.C. 100(i) of the claimed invention will preclude a rejection under 35 U.S.C. 102 or 103 based upon the commonly assigned case. Alternatively, applicant may take action to amend or cancel claims such that the applications, or the patent and the application, no longer contain claims directed to patentably indistinct inventions.

Applicant does not address this rejection.  Note that the priority application for 17/375,985 (i.e., 16/505,625) has the same filing date as does the instant application. 

9.  No claim is allowed.

10.  THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

11.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIANNE DIBRINO whose telephone number is (571)272-0842.  The examiner can normally be reached on M, T, Th, F.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, DANIEL KOLKER can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Marianne DiBrino/
Marianne DiBrino, Ph.D.
Patent Examiner 
Group 1640
Technology Center 1600

/G. R. EWOLDT/Primary Examiner, Art Unit 1644